— Motion by landlord for leave to appeal to the Court of Appeals from *942an order of this court dated December 29, 1978 [66 AD2d 878], which determined an appeal from an order of the Appellate Term of the Supreme Court, 9th and 10th Judicial Districts, dated November 14, 1977, which affirmed a judgment of the First District Court, Nassau County, entered January 27, 1977, which dismissed the petition after a nonjury trial. Motion granted. In our opinion, questions of law have arisen which ought to be reviewed. Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.